Mr. Presiding Justice Baume delivered the opinion of the court. This is a bill filed by appellant for the specific performance by appellee, of a parol contract for the leasing of certain premises located at the southeast corner, of Fourth and State streets in the city of Quincy, for the term of five vears and for the sale of certain chattel property. Appellee’s demurrer to the bill was sustained and appellant electing to abide by its bill, the same was dismissed for want of equity. The contract set up in the bill and sought to be specifically enforced, is clearly within the inhibition of the Statute of Frauds and therefore subject to demurrer. Cloud v. Greasley, 125 Ill. 313. The demurrer was properly sustained and the decree is affirmed. Affirmed.